Judgment unanimously affirmed, with costs. Memorandum: Since the findings of the trial court are insufficient in that they fail to state the method used in arriving at a valuation, we have re-evaluated the evidence and made additional findings in order to avoid a remand of the case. (Matter of City of Rochester [State St. Holding Corp.], 32 A D 2d 731.) Upon the trial the appraiser called by the owners testified that the improvement, which was more than 100 years old, added no value to the property. We have accepted this concession and, in view of the agreement by both experts that the market data approach is the best method for determining value in this case, have employed that method in finding a value for the land. Sales presented by the owners’ appraiser, adjusted to take into account differences from the subject property, indicate a basic square foot value of $40.50, to which we have added an allowance for corner influence of 30%, the allowance used by the city’s, appraiser. The value of $52.65 per square foot thus arrived at, multiplied by the area taken of 2,222 square feet, yields a total value of $116,988 (say $117,000), the value fixed by the trial court. (Appeal from judgment of Monroe Trial Term, in condemnation proceeding.) Present—Goldman, P. J., Del Vecchio, Marsh, Gabrielli and Moule, JJ.